Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10,672,232 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 8 and 15, the closest prior art Stevens et al., US 20080064487 (Stevens) teaches: A system comprising: a display device; an input interface; and a computing device comprising a processor and a memory storing instructions, which when executed by the processor, cause the processor, to at least: in response to a receipt of an input via the input interface, display, on the display device, a first outcome comprising a plurality of symbols displayed at a plurality of first positions of a first play area, the displaying of the first outcome including displaying at least one first pattern that includes at least one first symbol in at least one first position of the plurality of first positions the at least one first pattern satisfies a predetermined first threshold based on the at least one first position and the first symbol, wherein the predetermined first threshold comprises a winning combination of symbols. The prior art failed to teach: display, on the display device, at least one second position that includes the first symbol in a second play area, the second play area including a plurality of second positions, the second play area separate from the first play area; display, in response to the displaying of the at least one second position, a replacement of at least the first symbol included in the second position in the second play area with a second symbol; and 2P0048-OO1USC1 (30711-149)display a second outcome of the second play area after replacing at least the first symbol included in the second position.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Response to Arguments
Applicant’s arguments, see page 9-11, filed 8/11/2022, with respect to Claims 1-20 have been fully considered and are persuasive.  The USC 101 rejection of Claims 1-20 has been withdrawn. 
	
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715